Citation Nr: 0840695	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  98-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) to include an acquired psychiatric disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant had active air service from June 1968 to March 
1969, with time lost by reason of being absent without leave 
(AWOL) from duty in December 1968 and January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1996 and May 1997 by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  The case was subsequently transferred 
to the RO in Houston, Texas. 

The appellant testified before Decision Review Officers at 
the RO in Waco, Texas in August 1996 and July 1998.  In 
September 2003, the appellant testified at a hearing before 
the undersigned at the RO in San Antonio, Texas.  Transcripts 
of these proceedings are of record.  

In January 2005 the Board remanded this case for further 
development and in February 2007 the Board issued a decision 
denying service connection for the claimed PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2008 the Court issued 
an order granting the parties' Joint Motion for Remand (Joint 
Motion) to vacate the Board's decision and remand the case 
back to the Board for compliance with the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As outlined in the Joint Motion, the veteran has asserted 
that he developed PTSD as a result of personal assaults that 
he experienced during service.  Particularly, the veteran 
claims that he was emotionally and physically assaulted by 
two guards during his incarceration after having returned 
from being AWOL during the month of December 1968.  

The provisions of 38 C.F.R. § 3.304(f) provide, that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

To date, the veteran has not been requested to provide such 
information in order to support his claim.   

Also, a review of the claims file reveals a third claimed 
stressor which the RO has not yet attempted to verify.  In 
the veteran's July 1995 claim he indicated that he suffered 
from PTSD "survivor's guilt" due to the death of three 
fellow service members, "Guccione, Baker, and Thompson" and 
in a March 1996 statement the veteran indicated that he was 
informed of the death of his friends by Ssgt. Rogers, 
Gunther.  The RO has not yet attempted to verify this claimed 
stressor.  

Finally, the veteran's August 1967 enlistment examination is 
negative for any findings relating to a psychiatric disorder.  
His personnel records indicate disciplinary proceedings after 
going AWOL in December 1968/January 1969.  In a February 1969 
statement, the veteran indicated that he suffered from 
psychiatric problems prior to service and that he thought 
that joining the service would solve these problems.  
However, after only a month in service the veteran began 
experiencing psychiatric problems again.  The veteran was 
discharged for the good of the service n February 1969.  

The veteran's February 1969 separation examination showed a 
normal psychiatric system and indicated that the veteran was 
oriented to time, place, and person and was able to 
distinguish from right and wrong and adhere to the right.  
However, the separation examination also showed depression, 
excessive worry, nervousness, and stuttering all as a result 
of personal problems.  In the February 1969 Report of Medical 
History, the veteran reported "depression or excessive 
worry" and "nervous trouble of any sort."  Furthermore, in 
an undated statement from the veteran's counsel during 
discharge proceedings, it is indicated that the veteran was 
diagnosed with severe schizoid personality disorder prior to 
discharge. 

Post-service treatment records show diagnoses of several 
different psychiatric disorders, including PTSD, anxiety 
disorder, narcissistic personality disorder, and personality 
disorder with histrionic and narcissistic features.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

As the evidence indicates the veteran experienced psychiatric 
problems, before, during, and after military service, but the 
psychiatric consultation conducted at enlistment concluded 
there was no evidence of a psychiatric disorder, the veteran 
should be afforded a VA examination to obtain a medical 
opinion.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the veteran with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a rating and 
effective date for the benefit sought as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Advise the veteran that evidence from 
sources other than his service records 
may corroborate his account of the 
alleged in-service personal assault.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes. 

3.  If such information is received from 
the veteran, attempt to verify the in-
service stressors, including the alleged 
deaths of "Guccione, Baker, and 
Thompson" allegedly reported to the 
veteran during military service by 
"Ssgt. Rogers, Gunther."    

4.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor(s) in 
service, and if so, what was the nature 
of the specific stressor(s).  

If it is determined that the record 
establishes the existence of a stressor 
or stressors, specify what stressor(s) 
was established by the record.  

5.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.  The claims folder 
must be made available to the examiner 
for review.  The examiner's attention is 
specifically directed to the veteran's 
February 1969 statement indicating he had 
psychiatric problems prior to service; 
the veteran's August 1967 enlistment 
examination and Report of Medical 
History; the veteran's February 1969 
separation examination; the undated 
statement from the veteran's counsel 
during discharge proceedings showing a 
diagnosis of schizoid personality prior 
to the veteran's discharge; and, and 
post-service medical records for the 
veteran's psychiatric disorder.  

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should answer the following 
questions:  

        (a) does the evidence of record 
clearly and unmistakably show that the 
veteran had a psychiatric disorder that 
existed prior to his entry into active 
duty?

        (b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

        (c) if the answer is no, is it at 
least as likely as not that the 
psychiatric disorder had its onset in 
service?  
	
A complete rationale should be provided 
for any opinion expressed.

6.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


